DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the dust sensor".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 3 is assumed to be dependent on claim 2, the first claim to recite “a dust sensor”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stumpf (US 20100274447 A1).
Regarding claim 1, Stumpf discloses a transducer matrix film comprising: 
an Radio Frequency Identification (RFID) tag (¶4, ¶66) mounted to the PV cell (¶169-¶170) and having identifying information of the PV cell (¶66, ¶103); and 
a sensor in communication with the RFID tag for measuring health information of the PV cell (¶66 - temperature), 
wherein the RFID tag stores the measured health information (¶66, ¶145) together with time (¶16) and locality information of the PV cell (¶66) and responds to an interrogation signal by transmitting the stored information together with the identifying information (¶69, ¶81, ¶84, ¶138).  
Regarding claim 11, Stumpf discloses the apparatus of claim 1 above and further discloses wherein the sensor is a temperature sensor for measuring temperature, wherein the RFID tag uses the temperature measurements to detect hot spots of the PV cell (¶66, ¶171).  
Regarding claim 16, Stumpf discloses the apparatus of claim 1 above and further discloses wherein the RFID tag is a passive RFID tag mounted to the PV cell (¶84; ¶175).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 5, 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stumpf in view of Kuczynski et al. (US 20130180271 A1; cited by Applicant IDS).
Regarding claim 2, Stumpf discloses the apparatus of claim 1 above and further discloses additional sensors for solar cells (¶169-¶171).
Stumpf does not explicitly disclose wherein the sensor is a dust sensor for measuring an amount of dust on an exposed surface of the PV cell, the dust sensor sending dust measurement information to the RFID tag.
Kuczynski teaches (Fig. 5B) conductive dust detection comprising: first surface 500 is illustrated to comprise first conductive dust sensor 510, which in the embodiment depicted includes two interdigitated conductive comb structures 513, 514, comprising interdigitated conductive lines or traces 515, 516, upon which conductive dust (not shown) can settle, and cause a short circuit that results in a leakage current. Controller 320 monitors for a leakage current via one or more ammeters set to detect a predetermined trigger-level of current that is indicative of the presence of corrosive dust (¶32).
It would have been obvious to ne of ordinary skill in the art at the time of effective filing of the invention to provide the sensor in the transducer matrix layer of Stumpf with the dust sensor of Kuczynski in order to determine and manage the presence of dust (Kuczynski: ¶32). 
Regarding claim 3, Stumpf modified by Kuczynski teaches the apparatus of claim 2 above and further teaches wherein the dust sensor is a layer of a comb-like conductive element 513,515 patterned on the exposed surface of the PV cell (Kuczynski: ¶32, Fig. 5B).
Regarding claim 5, Stumpf modified by Kuczynski teaches the apparatus of claim 3 above and further teaches wherein the dust sensor further comprises a second layer of opposing second comb-like conductive element 514,516 having electrodes that are interleaved with electrodes of a first comb-like conductive element in a first layer (Kuczynski: ¶32, Fig. 5B).
Regarding claim 6, Stumpf modified by Kuczynski teaches the apparatus of claim 2 above and further teaches wherein the dust sensor measures electrical conductivity of the exposed surface of the PV cell (Kuczynski: ¶32).
Regarding claim 7, Stumpf modified by Kuczynski teaches the apparatus of claim 3 above and further teaches wherein the comb-like conductive element is a conductive ink printed on the exposed surface of the PV cell (Stumpf: ¶72 - ink-jet printing for manufacturing circuit components).
Regarding claim 19, Stumpf modified by Kuczynski teaches the apparatus of claim 1 above and further teaches wherein the sensor is a film covering a surface of the PV cell (Stumpf: ¶169-¶171).
Stumpf does not explicitly disclose wherein the film comprises a plurality of interleaved electrodes connected to a resistance/capacitance circuit responsive to the presence of particulate materials on the surface of the PV cell.
Kuczynski teaches (Fig. 5B) conductive dust detection comprising: first surface 500 is illustrated to comprise first conductive dust sensor 510, which in the embodiment depicted includes two interdigitated conductive comb structures 513, 514, comprising interdigitated conductive lines or traces 515, 516, upon which conductive dust (not shown) can settle, and cause a short circuit that results in a leakage current. Controller 320 monitors for a leakage current via one or more ammeters set to detect a predetermined trigger-level of current that is indicative of the presence of corrosive dust (¶32).
It would have been obvious to ne of ordinary skill in the art at the time of effective filing of the invention to provide the sensor in the transducer matrix layer of Stumpf with the dust sensor of Kuczynski in order to determine and manage the presence of dust (Kuczynski: ¶32). 
Allowable Subject Matter
Claims 4, 8-10, 12-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not fairly teach or suggest a photovoltaic (PV) cell health monitoring apparatus, the apparatus comprising: an Radio Frequency Identification (RFID) tag mounted to the PV cell and having identifying information of the PV cell; and a sensor in communication with the RFID tag for measuring health information of the PV cell, wherein the RFID tag stores the measured health information together with time and locality information of the PV cell and responds to an interrogation signal by transmitting the stored information together with the identifying information, wherein the sensor is a dust sensor for measuring an amount of dust on an exposed surface of the PV cell, the dust sensor sending dust measurement information to the RFID tag, wherein the dust sensor is a layer of a comb-like conductive element patterned on the exposed surface of the PV cell, wherein conductor electrodes of the comb-like conductive element are separated by 5 to 50 microns (claims 1-4); nor a photovoltaic (PV) cell health monitoring apparatus, the apparatus comprising: an Radio Frequency Identification (RFID) tag mounted to the PV cell and having identifying information of the PV cell; and a sensor in communication with the RFID tag for measuring health information of the PV cell, wherein the RFID tag stores the measured health information together with time and locality information of the PV cell and responds to an interrogation signal by transmitting the stored information together with the identifying information, wherein the sensor is a dust sensor for measuring an amount of dust on an exposed surface of the PV cell, the dust sensor sending dust measurement information to the RFID tag, wherein the dust sensor is a layer of a comb-like conductive element patterned on the exposed surface of the PV cell, wherein the comb-like conductive element is a transparent conductive material (claims 1-3 and 8); nor a photovoltaic (PV) cell health monitoring apparatus, the apparatus comprising: an Radio Frequency Identification (RFID) tag mounted to the PV cell and having identifying information of the PV cell; and a sensor in communication with the RFID tag for measuring health information of the PV cell, wherein the RFID tag stores the measured health information together with time and locality information of the PV cell and responds to an interrogation signal by transmitting the stored information together with the identifying information, wherein the sensor is a dust sensor for measuring an amount of dust on an exposed surface of the PV cell, the dust sensor sending dust measurement information to the RFID tag, wherein dimensions of the dust sensor are substantially the area of the exposed surface of the PV cell (claims 1-2 and 9); nor a photovoltaic (PV) cell health monitoring apparatus, the apparatus comprising: an Radio Frequency Identification (RFID) tag mounted to the PV cell and having identifying information of the PV cell; and a sensor in communication with the RFID tag for measuring health information of the PV cell, wherein the RFID tag stores the measured health information together with time and locality information of the PV cell and responds to an interrogation signal by transmitting the stored information together with the identifying information, wherein the sensor is a temperature sensor for measuring temperature, wherein the RFID tag uses the temperature measurements to detect hot spots of the PV cell, wherein the temperature sensor is an antenna in the RFID tag (claims 1 and 11-12); nor a photovoltaic (PV) cell health monitoring apparatus, the apparatus comprising: an Radio Frequency Identification (RFID) tag mounted to the PV cell and having identifying information of the PV cell; and a sensor in communication with the RFID tag for measuring health information of the PV cell, wherein the RFID tag stores the measured health information together with time and locality information of the PV cell and responds to an interrogation signal by transmitting the stored information together with the identifying information, wherein the sensor is a film on the surface of the PV cell, wherein the film comprises a plurality of conductive electrodes spaced 5-50 µm (claims 1 and 17); nor a photovoltaic (PV) cell health monitoring apparatus, the apparatus comprising: an Radio Frequency Identification (RFID) tag mounted to the PV cell and having identifying information of the PV cell; and a sensor in communication with the RFID tag for measuring health information of the PV cell, wherein the RFID tag stores the measured health information together with time and locality information of the PV cell and responds to an interrogation signal by transmitting the stored information together with the identifying information, wherein the sensor is a film present on the surface of the PV cell, wherein the film comprises a plurality of electrodes having a thickness of 2-50 µm, and wherein the plurality of electrodes are interleaved comb anodes and comb cathodes (claims 1 and 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887